DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
Claims 1-10 and 13-23 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites a display device comprising the retardation film according to claim 5 ( which make the claim a dependent claim) or comprising an optical member comprising the retardation film and a polarization plate disposed them ( which makes the claim an independent claim). Claim 23 recites a display device 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104177881 A; Citations for EPO Machine Translation).
Regarding claim 17,  Lin teaches as liquid crystal composition  ( Table 1 in paragraph [0035) comprising a side-chain liquid crystal polymer, a polymerizable liquid crystal compound  (i.e. DR-U026,  which is capable of being polymerized therefore meeting the instant limitation of a polymerizable liquid crystal compound containing polymerizable groups at both terminals ends; [0028]) and a photopolymerization initiator [0029]: 
    PNG
    media_image1.png
    463
    671
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    32
    57
    media_image2.png
    Greyscale
that can be used in a liquid crystal display device (abstract, claims and examples. Specifically, the acrylic acid ester component comprising EM-215 (lauryl acrylate: 
    PNG
    media_image3.png
    181
    640
    media_image3.png
    Greyscale
 which meets the limitation of a constitutional unit (a) having linking group L1 and n is 8 or more and 18 or less as instantly claimed and R3 is methyl) or EM-2191 or EM -218 and EM-210 (2-phenoxyethyl acrylate meeting the limitation of a constitutional unit (b) represented by L1’ linking group ad n is an integer of 1 as instantly claimed).  
[AltContent: rect] 	Although Lin does not recite acrylic resin component as a side-chain liquid crystal polymer as recited by the claims, one of ordinary skill in the art would recognize the compounds are equivalent and obvious variant of each other compounds. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].

Allowable Subject Matter
Claims 1-9 and 13-16 are allowed. The closest prior art  Ito Jun et al. (WO 2016/167231 A1) fails to disclose a side-chain liquid crystal polymer as instantly claimed. 
11. 	Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
 Applicants argue that Lin does not disclose or suggest any composition containing the side-chain liquid crystal polymer and a polymerizable liquid crystal compound containing polymerizable groups at both terminals of its mesogen, as recited in claim 17. The Office Action alleges Lin teaches a polymerizable liquid crystal compound to be the monomer in Lin's examples 1 and 2. However, Lin teaches many monomers and the Office Action does not cite a particular monomer as being comparable to a polymerizable liquid crystal compound. Thus, it is unclear as to which of Lin's monomers read on a polymerizable liquid crystal compound.
Additionally, one skilled in the art would not have considered Lin in the first place because Lin is not relevant to a retardation film. The polymer of Lin's acrylic resin composition is used for an alignment film having a wave-shape surface (Figs. 1-4), and a nematic reactive liquid crystal polymer is coated onto the alignment film [0043]. Thus, claim 17 is patentable over Lin. 
	Examiner respectfully disagrees. Independent claim 1 only recites a liquid crystal composition and not a retardation film as argued by the applicants. Lin specifically disclose DR-U026, which is capable of being polymerized therefore meeting the instant limitation of a polymerizable liquid crystal compound containing polymerizable groups at both terminals ends as recited by claim 17. Therefore, the rejection is maintained. 
Prior Art of Record
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lim et al. (US 20180046034 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722